Filed 11/19/15 P. v. Holcomb CA3
                                           NOT TO BE PUBLISHED
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.




              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                      THIRD APPELLATE DISTRICT
                                                       (Tehama)
                                                            ----




THE PEOPLE,                                                                                  C079047

                   Plaintiff and Respondent,                                    (Super. Ct. No. NCR89904)

         v.

RONALD LOY HOLCOMB,

                   Defendant and Appellant.




         Defendant Ronald Loy Holcomb pled guilty to felony possession of ammunition.
Defendant also admitted to having two prior strike convictions within the meaning of the
three strikes law.
         On appeal, defendant contends the trial court abused its discretion when it denied
his motion to dismiss one of his prior felony strike convictions. Defendant argues this
abuse of discretion violated his Fourteenth Amendment right to due process of law and
violated the Eighth Amendment’s ban on cruel and unusual punishment. Finding no error
in the trial court’s ruling, we affirm.

                                                             1
                   FACTUAL AND PROCEDURAL BACKGROUND
       On December 29, 2013, Tehama County sheriff’s deputies saw defendant standing
next to the open door of a recently stolen pickup truck. The officers stopped defendant
when he began to walk away from the truck toward “the back of a nearby apartment
building.” After apprehending defendant, the officers determined he had a warrant for
his arrest. The officers subsequently searched defendant and found a single bullet in his
front pocket. Defendant claimed the ammunition came from change he received at a
store he recently visited.
       When officers asked defendant about the stolen vehicle, he initially denied any
knowledge of the truck, insisting he had simply been standing near it. This statement
contradicted information provided by a woman the officers previously saw in the front
seat of the stolen truck. The woman told the officers that she and a friend asked
defendant for a ride, and he picked the two of them up in the truck, but got out just before
the officers arrived. After the officers confronted defendant with the information
gathered from the woman, defendant admitted driving the truck for a short period of time
to and from a store. Defendant later renounced his admission and again denied any
responsibility for the truck. Subsequently, the officers searched the truck and found
numerous types of ammunition in the driver’s side door pocket, along with a plastic
replica handgun. The officers also located a pack of cigarettes that contained less than a
tenth of a gram of methamphetamine and found a baggie containing 19.75 grams of
marijuana on the center console.
       Defendant was charged with unlawful driving or taking of a vehicle, possession of
ammunition, and possession of a controlled substance. Each of the charges specifically
alleged that defendant had been convicted of two prior serious or violent felonies under
the three strikes law. Defendant pled guilty to possession of ammunition in exchange for
dismissal of the two remaining counts. In his plea, defendant admitted the two prior
strikes, one of which resulted from a 1990 conviction for attempted second degree

                                             2
murder and the second of which arose from a 1995 conviction for assault with a deadly
weapon.
       Before sentencing, defendant submitted a Romero1 motion, requesting the court
dismiss his 1995 strike. The trial court denied defendant’s motion and sentenced him
under the three strikes law to 25 years to life in prison. Defendant timely appealed.
                                        DISCUSSION
                                                I
                                     The Romero Motion
       Defendant argues the trial court abused its discretion by failing to dismiss his 1995
conviction. We disagree. In Romero, our Supreme Court held trial courts have discretion
under Penal Code section 1385 to dismiss a prior strike when a court finds a defendant
falls outside the spirit of the three strikes law. (Pen. Code, § 1385; People v. Superior
Court (Romero), supra, 13 Cal.4th at pp. 529-530.) In deciding whether to exercise this
discretion, the court “must consider whether, in light of the nature and circumstances of
his present felonies and prior serious and/or violent felony convictions, and the
particulars of his background, character, and prospects, the defendant may be deemed
outside the scheme’s spirit, in whole or in part, and hence should be treated as though he
had not previously been convicted of one or more serious and/or violent felonies.”
(People v. Williams (1998) 17 Cal.4th 148, 161.)
       A trial court’s “failure to . . . strike a prior [felony] conviction allegation is subject
to review under the deferential abuse of discretion standard.” (People v. Carmony (2004)
33 Cal.4th 367, 374.) “[A] trial court will only abuse its discretion in failing to strike a
prior felony conviction allegation in limited circumstances.” (Id. at p. 378.) “In
reviewing for abuse of discretion, we are guided by two fundamental precepts. First,




1      People v. Superior Court (Romero) (1996) 13 Cal.4th 497.

                                               3
‘ “[t]he burden is on the party attacking the sentence to clearly show that the sentencing
decision was irrational or arbitrary. [Citation.] In the absence of such a showing, the
trial court is presumed to have acted to achieve the legitimate sentencing objectives, and
its discretionary determination to impose a particular sentence will not be set aside on
review.” ’ [Citations.] Second, a ‘ “decision will not be reversed merely because
reasonable people might disagree. ‘An appellate tribunal is neither authorized nor
warranted in substituting its judgment for the judgment of the trial judge.’ ” ’ [Citation.]
Taken together, these precepts establish that a trial court does not abuse its discretion
unless its decision is so irrational or arbitrary that no reasonable person could agree with
it.” (Id. at pp. 376-377.)
       Defendant’s continuous criminal history supports the trial court’s decision not to
dismiss his 1995 conviction. Defendant’s criminal record includes a 1987 felony
conviction for receiving stolen property; a 1990 felony conviction for attempted second
degree murder, for which he was sentenced to 13 years in prison; and a 1995 felony
conviction for assault with a deadly weapon, for which he was sentenced to five years in
prison, served consecutive to his 13 year sentence. After being released from prison in
2003, defendant’s criminal behavior continued, resulting in a 2004 misdemeanor
conviction for driving under the influence of alcohol; a 2008 misdemeanor conviction for
reckless driving; a 2014 misdemeanor conviction for violating a domestic violence court
order; a 2014 felony conviction of possession of a stolen vehicle; a 2014 misdemeanor
conviction for disturbing the peace while on college or university grounds; and the
present felony offense of possession of ammunition. While the trial court correctly noted
a court cannot solely base its decision to deny a Romero motion on a defendant’s prior
record, “extraordinary must the circumstance be by which a career criminal can be
deemed to fall outside the spirit of the very scheme within which he squarely falls once
he commits a strike as part of a long and continuous criminal record, the continuation of
which the law was meant to attack.” (People v. Strong (2001) 87 Cal.App.4th 328, 338.)

                                              4
       Defendant asserts the combination of his individualized characteristics and
predominantly nonviolent criminal history warranted a dismissal of his 1995 strike.
Defendant argues his age (49), history of employment, financial responsibility in paying
off a prior restitution fine and child support obligations, and participation in substance
abuse treatment and educational programs while in jail awaiting the current charges are
individualized considerations that take him outside the spirit of the three strikes law. In
addition, defendant emphasizes the nonviolent nature of the charged offense and the
majority of his prior convictions. Defendant thus argues a dismissal of his previous strike
was warranted and a failure to do so constituted an abuse of discretion by the trial court.
We disagree.
       The record shows the trial court considered defendant’s criminal history and
personal characteristics when deciding defendant’s motion to dismiss. In denying
defendant’s Romero motion, the trial court stated defendant’s “background, character and
prospects, along with his previous record” kept him within the spirit of the three strikes
law. The trial court acknowledged that “even though the current offense [wa]s certainly
less in the grand scheme of things with regard to the defendant’s prior criminal record”
and despite the fact “reasonable people could differ with regard to what the defendant’s
criminal history indicates,” defendant “ha[d] shown a complete disregard . . . to the law
[and] in following the direction that he [had been] given by the Court, Probation, parole,
et cetera.” Although we acknowledge defendant has made some “strides toward leading
a normal, productive life,” we cannot conclude the trial court abused its discretion in
concluding his continuous “disregard . . . to the law,” despite his attempts at betterment,
warranted a denial of his Romero motion. Given the high level of deference afforded to
the trial court and defendant’s demonstrated inability to comply with the rules of society,
we conclude the court’s decision was not “so irrational or arbitrary that no reasonable
person could agree with it.” (People v. Carmony, supra, 33 Cal.4th at p. 377.)



                                              5
                                               II
                                    Constitutional Claims
       Defendant’s constitutional argument amounts to a one-sentence claim that “[a]
determination that the sentencing court abused its discretion in imposing essentially a life
term under the Three Strikes law also requires reversal as a violation of [] defendant’s
right to due process and the ban on cruel and unusual punishment.” We disagree, and our
rejection of defendant’s contentions is three-fold.
       First and foremost, other than the cursory, aforementioned statement, defendant
does not develop an argument for his claims, nor does he cite any relevant authority to
support his contentions. Because he fails to “elaborate on these separate bases for relief,”
we may decline to address his claims. (People v. Brown (2003) 31 Cal.4th 518, 537, fn.
6.)
       Secondly, “[i]t is elementary that [a] defendant waive[s] [an argument based on
the U.S. Constitution] by failing to articulate an objection on federal constitutional
grounds below.” (People v. Burgener (2003) 29 Cal.4th 833, 886.) After the trial court
denied defendant’s Romero motion, he failed to bring any Eighth or Fourteenth
Amendment objection to the attention of the trial court. To the contrary, defendant stated
“[t]here [wa]s no legal cause why judgment [could not] be pronounced . . . [and he was]
prepared to submit on the recommendation contained in the report in light of the Court’s
ruling on the Romero motion.” Thus, the record clearly shows defendant never raised his
constitutional objections in the trial court, and he has therefore forfeited those objections
on appeal.
       Lastly, defendant premised his constitutional argument upon a finding of abuse of
discretion by the trial court. Defendant states, “[a] determination that the sentencing
court abused its discretion . . . requires reversal as a violation of [] defendant’s right to
due process and the ban on cruel and unusual punishment.” Because we conclude the
trial court did not abuse its discretion, defendant’s argument is without merit.

                                               6
                                   DISPOSITION
       The judgment is affirmed.



                                            /s/
                                            Robie, Acting P. J.



We concur:



/s/
Butz, J.



/s/
Hoch, J.




                                        7